This cause came on for further consideration upon relator’s filing on March 31, 2014, of a motion to seal and to deny application for reinstatement. In addition, on April 14, 2014, respondent filed a request for a second opinion.
Upon consideration thereof, it is ordered by this court that relator’s motion to seal is granted. The report of Thomas G. Sherman, M.D., attached to relator’s motion, is hereby filed under seal in this matter.
It is further ordered, sua sponte, that within 45 days, respondent is to provide Dr. Sherman with a complete copy of respondent’s mental-health records from 2003 to the present so that Dr. Sherman may supplement his first report based on the complete records.
It is further ordered that relator’s motion to deny application for reinstatement and respondent’s request for a second opinion are held in abeyance until Dr. Sherman submits a supplemental report.